On Motion for Rehearing.
HAWKINS, Judge.
Appellant seems to think that, because the judgment condemned him to confinement in the penitentiary for two and a half years, there was no compliance with the Indeterminate Sentence Law. The judgment is correct. It follows the verdict. When the court pronounced sentence upon appellant, he gave him the benefit of the Indeterminate Sentence Law and directed that he be confined in the penitentiary for not less than two nor more than two and a half years, which is in accordance with article 775, C. O. P.
The motion for rehearing is overruled.